Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 02/21/2020. Claims 1-19 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/21/2020 and on 05/13/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “the control signal…generated by a manipulation of an input unit” in claim 3, “the control signal…generated by a manipulation of an input unit” in claim 10, “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riedel et al. US 20150127151 A1 (“Riedel”).
	Regarding Claim 1. Riedel teaches a method of teaching a robot capable of maintaining constant a direction in which an end faces and comprising N joints (N is a natural number), the method comprising: 
	obtaining a reference direction in which the end is to face (Riedel teaches a redundant industrial robot (which is defines as a manipulator arm which can be moved by means of a robot control unit and exhibits more manipulatory degrees of freedom than are necessary to fulfill a task) [paragraph 8]. In the case of the kinematic redundancy, the number of kinematic degrees of freedom, in general, the number of joints of the manipulator arm, is greater than the event space, which is formed by means of the three translational and the three rotational degrees of freedom, i.e., by six degrees of freedom, during movement in space in a real environment. Therefore, a redundant industrial robot can be, for example, a lightweight robot comprising seven joints, in particular, seven rotary joints. In the case of the task-specific redundancy, however, the dimension of the task is smaller than the number of kinematic degrees of freedom of the manipulator arm. In order to program the robot, Riedel teaches that it is known to adjust in a hand-guided manner the manipulator arm of the redundant industrial robot until the tool reference point is in a desired position and optionally also in a desired orientation [paragraph 19]. This tool reference point can also be referenced as the tool center point (TCP). Riedel teaches a programming procedure that provides that the poses of the tool reference point are not saved or not only the poses of the tool reference point are saved in the programming phase, but that, in addition or as an alternative to the poses of the tool reference point, all of the joint position values of all of the joints of the manipulator arm are acquired and saved [paragraph 21], which helps the robot resolve the issue of a redundant joint. This reads on a method of teaching a robot capable of maintaining a constant direction (the reference direction) where the robot has N joints (a natural number; 7 in paragraph 8), and obtains a reference direction in which the end is to face);
	calculating angles of M joints (M is a natural number, and N>M) from among the N joints to correspond to teaching of a user with respect to the robot; and 
	calculating angles of remaining joints so that the end faces in the reference direction, based on the angles of the M joints, 
	wherein the remaining joints are joints other than the M joints from among the N joints (Riedel teaches a method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The number of redundant joints that must be calculated this way read on the joints other than M, and the joints position values that are set by the operator are the M joints. An optimization of the joint position values of the at least one redundant joint at numeral 4 can be carried out as a function of one or more specified directions of action, which is depicted in the center right three drawings in FIG. 2 [paragraph 52]. FIG. 4 shows the robot grabbing and lifting an object at numeral 20, where the joints are arranged in one position in the top right image, but are then arranged in a different way in the bottom left while maintaining the direction of action at numeral 18 (against gravity, marked as g). The requisite direction of action 18, i.e., the direction of action 18 that is oriented in the opposite direction of the force of gravity, is defined specifically in terms of the task solely by means of the task of lifting that was previously defined or more specifically selected in a menu. In this respect the direction of action 18 can be automatically determined by means of the robot control unit 2 [paragraph 60]. This means that the system of recalculating joints can ensure that the end faces the reference direction. Reidel also teaches that the term “pose of the manipulator arm” is defined very loosely as the sum of all joint positions of the joints of the manipulator arm, where said joints connect the individual links of the manipulator in such a way that said individual links can be adjusted. The term “pose” in a clearly defined system may also be construed as simply the position and orientation of a reference point [paragraph 12]. Riedel also refers to the combination of the joint angles, i.e., the pose as the position and orientation [paragraph 15], means that when Riedel refers to calculating and recalculating joint values, those values include the angles of the robot joints, although they may include other values as well).
	Regarding Claim 2. Reidel teaches the method of claim 1.
	Riedel also teaches:
	wherein the teaching is performed by a physical manipulation of the user with respect to the robot, 
	wherein the calculating of the angles of the M joints comprises driving the M joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot (Riedel teaches a method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]. Such a guidance force, which is applied to the manipulator arm by the operator of the industrial robot, can be directly measured, for example, by means of sensors that are designed and configured specifically for this purpose, or can be indirectly calculated from the measured values at the already existing joint sensors, in particular force/torque sensors of the manipulator arm, or can be indirectly determined from the motor currents of the drives of the joints of the industrial robot. The manipulator arm resolves the redundancy of the any redundant joints by determining an optimized joint position value of the at least one redundant joint, and all of the joints of the manipulator arm, actuated by the robot control unit, are automatically set on the basis on the recalculated, optimized joint position values during the manually guided adjustment, the operator can concentrate on the programming of the poses and the paths of motion of the tool reference point without having to take into consideration the pose of the entire manipulator arm [paragraph 22]. This reads on teaching by a physical manipulation of the user with respect to the robot, wherein the robot control unit determines an optimized joint position value of the at least one redundant joint, and then setting the joints to the corresponding values on the basis of the optimized joint position values according to the physical manipulation of the user).
	Regarding Claim 3. Reidel teaches the method of claim 1.
	Riedel also teaches:
	wherein the teaching is performed by a control signal for at least one of the M joints, and 
	the control signal is generated by a manipulation of an input unit by the user, 
	wherein the calculating of the angles of the M joints comprises driving at least one of the M joints according to the control signal for the at least one of the M joints (Riedel teaches a method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]. As an alternative, an additional embodiment provides that the manual adjustment of the manipulator arm is not performed through manual guidance, but rather by moving via an operator control device, in particular, by means of keys or a joystick [paragraph 13], which reads on an input unit. Such a guidance force, which is applied to the manipulator arm by the operator of the industrial robot, can be directly measured, for example, by means of sensors that are designed and configured specifically for this purpose, or can be indirectly calculated from the measured values at the already existing joint sensors, in particular force/torque sensors of the manipulator arm, or can be indirectly determined from the motor currents of the drives of the joints of the industrial robot. The manipulator arm resolves the redundancy of the any redundant joints by determining an optimized joint position value of the at least one redundant joint, and all of the joints of the manipulator arm, actuated by the robot control unit, are automatically set on the basis on the recalculated, optimized joint position values during the manually guided adjustment, the operator can concentrate on the programming of the poses and the paths of motion of the tool reference point without having to take into consideration the pose of the entire manipulator arm [paragraph 22]. This reads on teaching by a physical manipulation of the user with respect to the robot, wherein the robot control unit determines an optimized joint position value of the at least one redundant joint, and then setting the joints to the corresponding values on the basis of the optimized joint position values according to the physical manipulation of the user).
	Regarding Claim 4. Reidel teaches the method of claim 1.
	Riedel also teaches:
	wherein the calculating of the angles of the remaining joints comprises driving the remaining joints based on the calculated angles of the remaining joints (Riedel teaches a method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]. Such a guidance force, which is applied to the manipulator arm by the operator of the industrial robot, can be directly measured, for example, by means of sensors that are designed and configured specifically for this purpose, or can be indirectly calculated from the measured values at the already existing joint sensors, in particular force/torque sensors of the manipulator arm, or can be indirectly determined from the motor currents of the drives of the joints of the industrial robot. The operator can position and orient, for example, the end effector of the manipulator arm by intuitively moving said end effector by hand in accordance with the processing and/or handling task that is to be programmed. At the same time the operator can also specify whether the robot is to satisfy any special requirements in the desired poses. These additionally programmed properties, in particular, the kinetostatic properties of the robot, are added to a pose or to a motion section in the robot control unit. From this information, planning algorithms can calculate the instantaneous optimal pose of the manipulator arm. The optimized position is transmitted directly to the drives of the joints of the manipulator arm, so that the operator can see directly the correct poses of the manipulator arm and can continue to work with said poses [paragraph 36]).
	Regarding Claim 7. Reidel teaches the method of claim 1.
	Riedel also teaches:
	wherein the reference direction is a direction perpendicular to a working plane of the robot (Riedel shows a robot in FIG. 4 that has a reference direction which is directly opposite the force of gravity. The reference direction is marked as arrow 18, and the force of gravity is labeled g. The working plane of the robot is the ground upon which an object at numeral 20 is to be lifted by the robotic arm, which is perpendicular to the force of gravity and the reference direction at arrow 18).
	Regarding Claim 8. Riedel teaches a device of teaching a robot capable of maintaining constant a direction in which an end faces and comprising N joints (N is a natural number), the method comprising 
	a controller, 
	wherein the controller is configured to: 
	obtain a reference direction in which the end is to face (Riedel teaches a redundant industrial robot (which is defines as a manipulator arm which can be moved by means of a robot control unit (a controller) and exhibits more manipulatory degrees of freedom than are necessary to fulfill a task) [paragraph 8]. In the case of the kinematic redundancy, the number of kinematic degrees of freedom, in general, the number of joints of the manipulator arm, is greater than the event space, which is formed by means of the three translational and the three rotational degrees of freedom, i.e., by six degrees of freedom, during movement in space in a real environment. Therefore, a redundant industrial robot can be, for example, a lightweight robot comprising seven joints, in particular, seven rotary joints. In the case of the task-specific redundancy, however, the dimension of the task is smaller than the number of kinematic degrees of freedom of the manipulator arm. In order to program the robot, Riedel teaches that it is known to adjust in a hand-guided manner the manipulator arm of the redundant industrial robot until the tool reference point is in a desired position and optionally also in a desired orientation [paragraph 19]. This tool reference point can also be referenced as the tool center point (TCP). Riedel teaches a programming procedure that provides that the poses of the tool reference point are not saved or not only the poses of the tool reference point are saved in the programming phase, but that, in addition or as an alternative to the poses of the tool reference point, all of the joint position values of all of the joints of the manipulator arm are acquired and saved [paragraph 21], which helps the robot resolve the issue of a redundant joint. This reads on a method of teaching a robot capable of maintaining a constant direction (the reference direction) where the robot has N joints (a natural number; 7 in paragraph 8), and obtains a reference direction in which the end is to face); 
	calculate angles of M joints (M is a natural number, and N>M) from among the N joints to correspond to teaching of a user with respect to the robot; and 
	calculate angles of remaining joints so that the end faces in the reference direction, based on the angles of the M joints, 
	wherein the remaining joints are joints other than the M joints from among the N joints (Riedel teaches a method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The number of redundant joints that must be calculated this way read on the joints other than M, and the joints position values that are set by the operator are the M joints. An optimization of the joint position values of the at least one redundant joint at numeral 4 can be carried out as a function of one or more specified directions of action, which is depicted in the center right three drawings in FIG. 2 [paragraph 52]. FIG. 4 shows the robot grabbing and lifting an object at numeral 20, where the joints are arranged in one position in the top right image, but are then arranged in a different way in the bottom left while maintaining the direction of action at numeral 18 (against gravity, marked as g). The requisite direction of action 18, i.e., the direction of action 18 that is oriented in the opposite direction of the force of gravity, is defined specifically in terms of the task solely by means of the task of lifting that was previously defined or more specifically selected in a menu. In this respect the direction of action 18 can be automatically determined by means of the robot control unit 2 [paragraph 60]. This means that the system of recalculating joints can ensure that the end faces the reference direction. Reidel also teaches that the term “pose of the manipulator arm” is defined very loosely as the sum of all joint positions of the joints of the manipulator arm, where said joints connect the individual links of the manipulator in such a way that said individual links can be adjusted. The term “pose” in a clearly defined system may also be construed as simply the position and orientation of a reference point [paragraph 12]. Riedel also refers to the combination of the joint angles, i.e., the pose as the position and orientation [paragraph 15], means that when Riedel refers to calculating and recalculating joint values, those values include the angles of the robot joints, although they may include other values as well).
	Regarding Claim 9. Riedel teaches the device of claim 8.
	Riedel also teaches:
	wherein the teaching is performed by a physical manipulation of the user with respect to the robot, 
	wherein the controller is further configured to drive the M joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot (Riedel teaches a method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]. Such a guidance force, which is applied to the manipulator arm by the operator of the industrial robot, can be directly measured, for example, by means of sensors that are designed and configured specifically for this purpose, or can be indirectly calculated from the measured values at the already existing joint sensors, in particular force/torque sensors of the manipulator arm, or can be indirectly determined from the motor currents of the drives of the joints of the industrial robot. The manipulator arm resolves the redundancy of the any redundant joints by determining an optimized joint position value of the at least one redundant joint, and all of the joints of the manipulator arm, actuated by the robot control unit, are automatically set on the basis on the recalculated, optimized joint position values during the manually guided adjustment, the operator can concentrate on the programming of the poses and the paths of motion of the tool reference point without having to take into consideration the pose of the entire manipulator arm [paragraph 22]. This reads on teaching by a physical manipulation of the user with respect to the robot, wherein the robot control unit determines an optimized joint position value of the at least one redundant joint, and then setting the joints to the corresponding values on the basis of the optimized joint position values according to the physical manipulation of the user).
	Regarding Claim 10. Riedel teaches the device of claim 8.
	Riedel also teaches:
	wherein 
	the teaching is performed by a control signal for at least one of the M joints, and 
	the control signal is generated by a manipulation of an input unit by the user, 
	wherein the controller is further configured to drive at least one of the M joints according to the control signal for the at least one of the M joints (Riedel teaches a method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]. As an alternative, an additional embodiment provides that the manual adjustment of the manipulator arm is not performed through manual guidance, but rather by moving via an operator control device, in particular, by means of keys or a joystick [paragraph 13], which reads on an input unit. Such a guidance force, which is applied to the manipulator arm by the operator of the industrial robot, can be directly measured, for example, by means of sensors that are designed and configured specifically for this purpose, or can be indirectly calculated from the measured values at the already existing joint sensors, in particular force/torque sensors of the manipulator arm, or can be indirectly determined from the motor currents of the drives of the joints of the industrial robot. The manipulator arm resolves the redundancy of the any redundant joints by determining an optimized joint position value of the at least one redundant joint, and all of the joints of the manipulator arm, actuated by the robot control unit, are automatically set on the basis on the recalculated, optimized joint position values during the manually guided adjustment, the operator can concentrate on the programming of the poses and the paths of motion of the tool reference point without having to take into consideration the pose of the entire manipulator arm [paragraph 22]. This reads on teaching by a physical manipulation of the user with respect to the robot, wherein the robot control unit determines an optimized joint position value of the at least one redundant joint, and then setting the joints to the corresponding values on the basis of the optimized joint position values according to the physical manipulation of the user).
	Regarding Claim 11. Riedel teaches the device of claim 8.
	Riedel also teaches:
	wherein the controller is further configured to drive the remaining joints based on the calculated angles of the remaining joints (Riedel teaches a method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]. Such a guidance force, which is applied to the manipulator arm by the operator of the industrial robot, can be directly measured, for example, by means of sensors that are designed and configured specifically for this purpose, or can be indirectly calculated from the measured values at the already existing joint sensors, in particular force/torque sensors of the manipulator arm, or can be indirectly determined from the motor currents of the drives of the joints of the industrial robot. The operator can position and orient, for example, the end effector of the manipulator arm by intuitively moving said end effector by hand in accordance with the processing and/or handling task that is to be programmed. At the same time the operator can also specify whether the robot is to satisfy any special requirements in the desired poses. These additionally programmed properties, in particular, the kinetostatic properties of the robot, are added to a pose or to a motion section in the robot control unit. From this information, planning algorithms can calculate the instantaneous optimal pose of the manipulator arm. The optimized position is transmitted directly to the drives of the joints of the manipulator arm, so that the operator can see directly the correct poses of the manipulator arm and can continue to work with said poses [paragraph 36]).
	Regarding Claim 14. Riedel teaches the device of claim 8.
	Riedel also teaches:
	wherein the reference direction is a direction perpendicular to a working plane of the robot (Riedel shows a robot in FIG. 4 that has a reference direction which is directly opposite the force of gravity. The reference direction is marked as arrow 18, and the force of gravity is labeled g. The working plane of the robot is the ground upon which an object at numeral 20 is to be lifted by the robotic arm, which is perpendicular to the force of gravity and the reference direction at arrow 18).
	Regarding Claim 15. Riedel teaches a system for teaching a robot to maintain constant a direction in which an end of the robot faces during teaching, the system comprising: 
	the robot comprising N joints (N is a natural number); and 
	a robot teaching device configured to control the robot to maintain constant the direction in which the end of the robot faces, 
	wherein the robot teaching device is further configured to 
	obtain a reference direction in which the end of the robot is to face (Riedel teaches a redundant industrial robot (which is defines as a manipulator arm which can be moved by means of a robot control unit (a teaching device) and exhibits more manipulatory degrees of freedom than are necessary to fulfill a task) [paragraph 8]. In the case of the kinematic redundancy, the number of kinematic degrees of freedom, in general, the number of joints of the manipulator arm, is greater than the event space, which is formed by means of the three translational and the three rotational degrees of freedom, i.e., by six degrees of freedom, during movement in space in a real environment. Therefore, a redundant industrial robot can be, for example, a lightweight robot comprising seven joints, in particular, seven rotary joints. In the case of the task-specific redundancy, however, the dimension of the task is smaller than the number of kinematic degrees of freedom of the manipulator arm. In order to program the robot, Riedel teaches that it is known to adjust in a hand-guided manner the manipulator arm of the redundant industrial robot until the tool reference point is in a desired position and optionally also in a desired orientation [paragraph 19]. This tool reference point can also be referenced as the tool center point (TCP). Riedel teaches a programming procedure that provides that the poses of the tool reference point are not saved or not only the poses of the tool reference point are saved in the programming phase, but that, in addition or as an alternative to the poses of the tool reference point, all of the joint position values of all of the joints of the manipulator arm are acquired and saved [paragraph 21], which helps the robot resolve the issue of a redundant joint. This reads on a method of teaching a robot capable of maintaining a constant direction (the reference direction) where the robot has N joints (a natural number; 7 in paragraph 8), and obtains a reference direction in which the end is to face), 
	calculate angles of M joints (M is a natural number, and N>M) from among the N joints to correspond to teaching of a user with respect to the robot, and 
	calculate angles of remaining joints so that the end faces in the reference direction, based on the angles of the M joints, 
	wherein the remaining joints are joints other than the M joints from among the N joints (Riedel teaches a method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The number of redundant joints that must be calculated this way read on the joints other than M, and the joints position values that are set by the operator are the M joints. An optimization of the joint position values of the at least one redundant joint at numeral 4 can be carried out as a function of one or more specified directions of action, which is depicted in the center right three drawings in FIG. 2 [paragraph 52]. FIG. 4 shows the robot grabbing and lifting an object at numeral 20, where the joints are arranged in one position in the top right image, but are then arranged in a different way in the bottom left while maintaining the direction of action at numeral 18 (against gravity, marked as g). The requisite direction of action 18, i.e., the direction of action 18 that is oriented in the opposite direction of the force of gravity, is defined specifically in terms of the task solely by means of the task of lifting that was previously defined or more specifically selected in a menu. In this respect the direction of action 18 can be automatically determined by means of the robot control unit 2 [paragraph 60]. This means that the system of recalculating joints can ensure that the end faces the reference direction. Reidel also teaches that the term “pose of the manipulator arm” is defined very loosely as the sum of all joint positions of the joints of the manipulator arm, where said joints connect the individual links of the manipulator in such a way that said individual links can be adjusted. The term “pose” in a clearly defined system may also be construed as simply the position and orientation of a reference point [paragraph 12]. Riedel also refers to the combination of the joint angles, i.e., the pose as the position and orientation [paragraph 15], means that when Riedel refers to calculating and recalculating joint values, those values include the angles of the robot joints, although they may include other values as well).
	Regarding Claim 16. Riedel teaches the method of claim 15.
	Riedel also teaches:
	wherein the teaching is performed by a physical manipulation of the user with respect to the robot, 
	wherein the robot teaching device is further configured to drive the M joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot (Riedel teaches a method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]. Such a guidance force, which is applied to the manipulator arm by the operator of the industrial robot, can be directly measured, for example, by means of sensors that are designed and configured specifically for this purpose, or can be indirectly calculated from the measured values at the already existing joint sensors, in particular force/torque sensors of the manipulator arm, or can be indirectly determined from the motor currents of the drives of the joints of the industrial robot. The manipulator arm resolves the redundancy of the any redundant joints by determining an optimized joint position value of the at least one redundant joint, and all of the joints of the manipulator arm, actuated by the robot control unit, are automatically set on the basis on the recalculated, optimized joint position values during the manually guided adjustment, the operator can concentrate on the programming of the poses and the paths of motion of the tool reference point without having to take into consideration the pose of the entire manipulator arm [paragraph 22]. This reads on teaching by a physical manipulation of the user with respect to the robot, wherein the robot control unit determines an optimized joint position value of the at least one redundant joint, and then setting the joints to the corresponding values on the basis of the optimized joint position values according to the physical manipulation of the user).
	Regarding Claim 17. Riedel teaches the method of claim 15.
	Riedel also teaches:
	wherein 
	the teaching is performed by a control signal for at least one of the M joints, and 
	the control signal is generated by a manipulation of an input unit by the robot teaching device of the user, 
	wherein the robot teaching device is further configured to drive at least one of the M joints according to the control signal for the at least one of the M joints (Riedel teaches a method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]. As an alternative, an additional embodiment provides that the manual adjustment of the manipulator arm is not performed through manual guidance, but rather by moving via an operator control device, in particular, by means of keys or a joystick [paragraph 13], which reads on an input unit. Such a guidance force, which is applied to the manipulator arm by the operator of the industrial robot, can be directly measured, for example, by means of sensors that are designed and configured specifically for this purpose, or can be indirectly calculated from the measured values at the already existing joint sensors, in particular force/torque sensors of the manipulator arm, or can be indirectly determined from the motor currents of the drives of the joints of the industrial robot. The manipulator arm resolves the redundancy of the any redundant joints by determining an optimized joint position value of the at least one redundant joint, and all of the joints of the manipulator arm, actuated by the robot control unit, are automatically set on the basis on the recalculated, optimized joint position values during the manually guided adjustment, the operator can concentrate on the programming of the poses and the paths of motion of the tool reference point without having to take into consideration the pose of the entire manipulator arm [paragraph 22]. This reads on teaching by a physical manipulation of the user with respect to the robot, wherein the robot control unit determines an optimized joint position value of the at least one redundant joint, and then setting the joints to the corresponding values on the basis of the optimized joint position values according to the physical manipulation of the user).
	Regarding Claim 18. Riedel teaches the method of claim 15.
	Riedel also teaches:
	wherein the robot teaching device is further configured to drive the remaining joints based on the calculated angles of the remaining joints (Riedel teaches a method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]. Such a guidance force, which is applied to the manipulator arm by the operator of the industrial robot, can be directly measured, for example, by means of sensors that are designed and configured specifically for this purpose, or can be indirectly calculated from the measured values at the already existing joint sensors, in particular force/torque sensors of the manipulator arm, or can be indirectly determined from the motor currents of the drives of the joints of the industrial robot. The operator can position and orient, for example, the end effector of the manipulator arm by intuitively moving said end effector by hand in accordance with the processing and/or handling task that is to be programmed. At the same time the operator can also specify whether the robot is to satisfy any special requirements in the desired poses. These additionally programmed properties, in particular, the kinetostatic properties of the robot, are added to a pose or to a motion section in the robot control unit. From this information, planning algorithms can calculate the instantaneous optimal pose of the manipulator arm. The optimized position is transmitted directly to the drives of the joints of the manipulator arm, so that the operator can see directly the correct poses of the manipulator arm and can continue to work with said poses [paragraph 36]).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel et al. US 20150127151 A1 (“Riedel”) as applied to claims 1, 8, and 15 above, and further in view of Tanaka et al. US 20130310973 A1 (“Tanaka”).
	Regarding Claim 5. Riedel teaches the method of claim 1.
	Riedel does not teach:
	wherein the remaining joints are joints continuous and closest to the end from among the N joints.
	However, Tanaka teaches:
	wherein the remaining joints are joints continuous and closest to the end from among the N joints (Tanaka teaches a method of controlling a seven-axis articulated robot with a redundant seventh axis [paragraph 10, Claim 1]. This method includes calculating a first maximum value and a first minimum value, which are possible values of the joint angle of the middle joint and which are values to be taken from an initial state at a start of operation of the robot, by performing inverse transformation while setting a joint angle of a distal end side joint among the three joints to 0 degrees [Claim 2]. An operator uses a teach pendant to perform a teaching operation [paragraph 68]. The teach pendant is connected to the robot control device at numeral 200 of FIG. 2. The controller at 240 calculates a target position where the tool member at 11 is to be positioned, based on a teaching operation program that can be created by an offline tool. Further, the controller 240 performs inverse transformation of coordinate data of the target position, thereby calculating joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 necessary for moving the tool member 11 to the target position. Then, based on deviations between the calculated joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 and rotational positions detected by the respective position detectors El to E7 when the power is turned ON, the controller calculates command values specifying operating amounts of the respective servomotors provided at the joints JT1 to JT7, and supplies the command values to the respective servomotors. As a result, the tool member is moved to the target position. Tanaka teaches that the joint angle JT7, which is the redundant joint angle, can be the angle at the distal end side joint [paragraph 13], which reads on a method of teaching a robot where the remaining joints are joints continuous and closest to the end from among the N joints).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Riedel with wherein the remaining joints are joints continuous and closest to the end from among the N joints as taught by Tanaka so as to ensure that the joints at the end of the robot arm which might be handling a tool or workpiece have the most flexibility to handle the object at the distal end more carefully. 
	Regarding Claim 12. Riedel teaches the device of claim 8.
	Riedel does not teach:
	wherein the remaining joints are joints continuous and closest to the end from among the N joints.
	However, Tanaka teaches:
	wherein the remaining joints are joints continuous and closest to the end from among the N joints (Tanaka teaches a method of controlling a seven-axis articulated robot with a redundant seventh axis [paragraph 10, Claim 1]. This method includes calculating a first maximum value and a first minimum value, which are possible values of the joint angle of the middle joint and which are values to be taken from an initial state at a start of operation of the robot, by performing inverse transformation while setting a joint angle of a distal end side joint among the three joints to 0 degrees [Claim 2]. An operator uses a teach pendant to perform a teaching operation [paragraph 68]. The teach pendant is connected to the robot control device at numeral 200 of FIG. 2. The controller at 240 calculates a target position where the tool member at 11 is to be positioned, based on a teaching operation program that can be created by an offline tool. Further, the controller 240 performs inverse transformation of coordinate data of the target position, thereby calculating joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 necessary for moving the tool member 11 to the target position. Then, based on deviations between the calculated joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 and rotational positions detected by the respective position detectors El to E7 when the power is turned ON, the controller calculates command values specifying operating amounts of the respective servomotors provided at the joints JT1 to JT7, and supplies the command values to the respective servomotors. As a result, the tool member is moved to the target position. Tanaka teaches that the joint angle JT7, which is the redundant joint angle, can be the angle at the distal end side joint [paragraph 13], which reads on a method of teaching a robot where the remaining joints are joints continuous and closest to the end from among the N joints).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Riedel with wherein the remaining joints are joints continuous and closest to the end from among the N joints as taught by Tanaka so as to ensure that the joints at the end of the robot arm which might be handling a tool or workpiece have the most flexibility to handle the object at the distal end more carefully. 
	Regarding Claim 19. Riedel teaches the system of claim 15.
	Riedel does not teach:
	wherein the remaining joints are joints continuous and closest to the end from among the N joints.
	However, Tanaka teaches:
	wherein the remaining joints are joints continuous and closest to the end from among the N joints (Tanaka teaches a method of controlling a seven-axis articulated robot with a redundant seventh axis [paragraph 10, Claim 1]. This method includes calculating a first maximum value and a first minimum value, which are possible values of the joint angle of the middle joint and which are values to be taken from an initial state at a start of operation of the robot, by performing inverse transformation while setting a joint angle of a distal end side joint among the three joints to 0 degrees [Claim 2]. An operator uses a teach pendant to perform a teaching operation [paragraph 68]. The teach pendant is connected to the robot control device at numeral 200 of FIG. 2. The controller at 240 calculates a target position where the tool member at 11 is to be positioned, based on a teaching operation program that can be created by an offline tool. Further, the controller 240 performs inverse transformation of coordinate data of the target position, thereby calculating joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 necessary for moving the tool member 11 to the target position. Then, based on deviations between the calculated joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 and rotational positions detected by the respective position detectors El to E7 when the power is turned ON, the controller calculates command values specifying operating amounts of the respective servomotors provided at the joints JT1 to JT7, and supplies the command values to the respective servomotors. As a result, the tool member is moved to the target position. Tanaka teaches that the joint angle JT7, which is the redundant joint angle, can be the angle at the distal end side joint [paragraph 13], which reads on a method of teaching a robot where the remaining joints are joints continuous and closest to the end from among the N joints).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Riedel with wherein the remaining joints are joints continuous and closest to the end from among the N joints as taught by Tanaka so as to ensure that the joints at the end of the robot arm which might be handling a tool or workpiece have the most flexibility to handle the object at the distal end more carefully. 

Claims 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel et al. US 20150127151 A1 (“Riedel”) and Tanaka et al. US 20130310973 A1 (“Tanaka”) as applied to claims 5,  and 12 above, and further in view of Hoppe US 20080188986 A1 (“Hoppe”).
	Regarding Claim 6. Riedel in combination with Tanaka teaches the method of claim 5.
	Riedel does not teach:
	wherein N is 6.
	However, Hoppe teaches:
	wherein N is 6 (Hoppe shows an automated robot in FIG. 1 having six rotary joints).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Riedel with wherein N is 6 as taught by Hoppe, as this is simply one fewer joints than the robotic arm of Riedel shown in Riedel FIG. 1, and reducing the number of joints in the event that fewer joints are needed would make the robot cheaper to produce and simpler to operate. 
	Riedel in combination with Hoppe does not teach:
	M is 3.
	Tanaka teaches that the method for performing for calculating the angles of a seven-axis articulated robot control method includes performing inverse transformation using, as a constraint condition, such a joint angle of a middle joint among the three joints as to cause an assumed elbow angle to be constant in a case where a rotational axis of the middle joint is assumed as a shoulder [paragraph 12]. In sum, the system of Tanaka assumes that three joints will remain after the programmed (M) joints of the total (N) joints have been given set values by the operator. FIG. 6 shows this more clearly where joints 1, 2, 3, and 7 have all been given set values, and the three angles closest to the distal end of the robotic manipulator, JT4, JT5, and JT6, have not been assigned values. Simply removing JT7 would produce a robotic manipulator with three joints that have been programmed by the user and three remaining joints. If combined with the robotic arm of Hoppe featuring 6 joints, the number of programmed (M) joints would be 3. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Riedel in combination with Hoppe with Tanaka to produce a method of teaching a robot wherein M is 3.
	Regarding Claim 13. Riedel teaches the device of claim 12.
	Riedel does not teach:
	wherein N is 6.
	However, Hoppe teaches:
	wherein N is 6 (Hoppe shows an automated robot in FIG. 1 having six rotary joints).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Riedel with wherein N is 6 as taught by Hoppe, as this is simply one fewer joints than the robotic arm of Riedel shown in Riedel FIG. 1, and reducing the number of joints in the event that fewer joints are needed would make the robot cheaper to produce and simpler to operate. 
	Riedel in combination with Hoppe does not teach:
	M is 3.
	Tanaka teaches that the method for performing for calculating the angles of a seven-axis articulated robot control method includes performing inverse transformation using, as a constraint condition, such a joint angle of a middle joint among the three joints as to cause an assumed elbow angle to be constant in a case where a rotational axis of the middle joint is assumed as a shoulder [paragraph 12]. In sum, the system of Tanaka assumes that three joints will remain after the programmed (M) joints of the total (N) joints have been given set values by the operator. FIG. 6 shows this more clearly where joints 1, 2, 3, and 7 have all been given set values, and the three angles closest to the distal end of the robotic manipulator, JT4, JT5, and JT6, have not been assigned values. Simply removing JT7 would produce a robotic manipulator with three joints that have been programmed by the user and three remaining joints. If combined with the robotic arm of Hoppe featuring 6 joints, the number of programmed (M) joints would be 3. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Riedel in combination with Hoppe with Tanaka to produce a method of teaching a robot wherein M is 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009.  The examiner can normally be reached on Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664